DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the cover body 81 and driving arm 85 having an identical cross-section along the longitudinal direction of the handle cover 80 (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4, 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1174668 A1 (Tarantik) in view of CN 103184811 A (Bu) and WO 2010/139537 A1 (Becke).
With respect to claim 1: Tarantik discloses a door opening device for an appliance (“refrigerator or freezer” @ [0020]) that includes a cabinet (at least body part 11) and a door (door 4) rotatably coupled to the cabinet (“door that…is hinged to a wall of the cabinet body” @ [0001]), the door 5opening device comprising: a guide bracket (holding part 15) configured to be fixed to the door (via fastening screws 39); a push rod (plunger 7, 8) coupled to the guide bracket and configured to move along the guide bracket and push the cabinet (Figs. 6-8); and a handle assembly rotatably coupled to the guide bracket, the 10handle assembly comprising: a handle body (parts 1, 2, and 3). 
Tarantik does not disclose the claimed “handle cover”. 
Bu Fig. 1 and [0039] discloses covers 9 and 11 to cover internal parts of a power-assisting handle, to thereby achieve a beautiful and concise appearance thereof. Bu remains silent as to the material of the covers 9 and 11. Bu’s covers 9 correspond in to Tarantik’s plungers 7, 8. Bu’s covers 11 correspond in location to Tarantik’s levers 1, 2.
Becke Figs. 1-9 and [0031] disclose the grip rod 1 of a refrigerator handle made from a metal tube 14, preferably aluminum or stainless steel, and an extruded plastic inner profile 13. Becke [0004] discloses that using a plastic inner profile 13 and a hollow metal tube 14 has a lower material cost as compared to a solid metal handle. Becke [004] discloses the metal does not accept smears, and provides desirable optical and haptic properties. Becke’s tube 14 corresponds in location to Tarantik’s handle bar 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cover Tarantik’s parts 1-3 and 7-8 with metal covers, in order to provide parts 1-3 and 7-8 with a good appearance that does not smear. Further, such covers conceal the internal and/or moving components of the handle. 
The covers for Tarantik’s plungers 7, 8 are like Bu’s covers 9. The covers for Tarantik’s levers 1, 2 are like Bu’s covers 11. The cover for Tarantik’s handle bar 3 is like Becke’s tube 14.
In the combination, the covers applied to Tarantik’s handle meet “and a handle cover that is coupled to the handle body and defines an exterior of the handle assembly” as claimed. 
Regarding the recitation “the handle cover comprising a driving arm made of metal and configured to push 15the push rod based on rotation of the handle assembly relative to the guide bracket”, the covers added to levers 1, 2 push on the rear end of plungers 7, 8 at or near where the head of the arrow in the annotated image below.

    PNG
    media_image1.png
    414
    561
    media_image1.png
    Greyscale

With respect to claim 2: As modified, Becke’s metal tube 14 forms the exterior of Tarantik’s handle bar 3. The handle bar 3 is the claimed “handlebar”, and the metal tube 14 is the claimed “cover body”. 
See Tarantik Figs. 6-9. As modified, a metal cover 11 of Bu extends over each of the levers 1, 2. The covers 11 extending over levers 1, 2 from the handle bar 3 towards the plungers 7, 8 meets “wherein the driving arm extends from the cover body toward the push rod” as claimed. 
The claimed “connection portion that connects the handle body and the guide bracket to each other” is at axis 14. The metal covers 11, as added to Tarantik, meet this limitation in the same way as Applicant’s Figs. 9 and 11 showing the driving arm 85 covering the rotating shaft P that defines a connection portion between handle body 70 and guide bracket 40.
With respect to claim 4: As modified, the covers 11 comprise the claimed “driving arm” and “handle cover”. The “driving arm” is manufactured integrally with the “handle cover” as claimed in that both claimed components are comprised in the covers 11. 
With respect to claim 8: See Tarantik Fig. 33. The plungers 7, 8 do not meet the claimed “push rod”. 
See Bu Figs. 3-4. Bu’s push plate 8 with the flexible substance 7 thereon are functionally equivalent to Tarantik’s plungers 7, 8. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Bu’s push plate 8 and flexible substance 7 instead of Tarantik’s plungers 7, 8 because it is obvious to substitute known, functionally-equivalent components to one of ordinary skill in the art. 
The end of push plate 8 with the flexible substance 7 meets the claimed “push head”. The upper and lower leg members of push plate 8, which extend towards the buckle positions 82, meet the claimed “pair of guide legs”. Such “guide legs” meet “and being connected to the guide bracket” using the slide rail bosses 81. The buckle positions 82 are the claimed “pressed parts”.
With respect to claim 20: The combination of Tarantik, Bu, and Becke made above meets and/or makes obvious a refrigerator (“refrigerator or freezer” @ Tarantik [0020]) comprising: 15a cabinet (“cabinet body” @ Tarantik [0001]) that defines a storage room (formed by side, bottom, and top walls in Tarantik [0001]; includes body part 11; a door assembly (Tarantik’s door 4) rotatably coupled to the cabinet and configured to open and close at least a portion of the storage room; and a door opening device (Tarantik’s door-opening structure, as modified) coupled to the door assembly and 20configured to move the door assembly away from the cabinet, the door opening device comprising: a guide bracket (Tarantik’s holding part 15) fixed to the door assembly, a push rod (Tarantik’s plunger 7, 8) coupled to the guide bracket and configured to move along the guide bracket and push the cabinet, and65Attorney Docket No.: 50720-0017001 Client Ref: W21011LGS-P-US; 20REF214US02a handle assembly rotatably coupled to the guide bracket, wherein the handle assembly comprises: a handle body (Tarantik’s parts 1, 2, and 3), and 5a handle cover (Becke’s metal tube 14 and Bu’s covers 9, 11 made of metal, as applied to Tarantik’s invention) that is coupled to the handle body and defines an exterior of the handle assembly, the handle cover comprising a driving arm (the aforementioned metal covers 11, as added over Tarantik’s levers 1, 2) made of metal and configured to push the push rod based on rotation of the handle assembly relative to the guide bracket (see the annotated image in the rejection of claim 1).

Claim(s) 5-7, 10, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1174668 A1 (Tarantik) in view of CN 103184811 A (Bu) and WO 2010/139537 A1 (Becke) as applied to claim 1 above, and further in view of US 2015/0275545 A1 (Lee).
With respect to claim 5: Tarantik’s levers 1, 2 include axle stubs 40 that engage bores 18, 19 of the holding part 15. The levers 1, 2 are comprised in the claimed “handle body”, and the holding part 15 is the claimed “guide bracket”. Tarantik does not disclose “a link block” as claimed, in that stubs 40 and bores 18, 19 do not comprise a “block”. 
Lee uses a connection bracket 35 to rotatably coupled a handle to a fixing bracket 36. Lee’s fixing bracket 36 is functionally equivalent to the claimed “guide bracket” and Tarantik’s holding part 15. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Lee’s connection bracket 35 between Tarantik’s levers 1, 2 and holding part 15 because that is another, known way to connect the handle to the guide bracket in the power-assisted refrigerator handle art.
The connection bracket 35, as added to Tarantik, meets “a link block” as claimed. 
With respect to claim 6: Lee Figs. 9-10 shows the connection bracket 35 mounting at a hollow space of the supporting portion 32 using fastening hole 355.
Tarantik Figs. 22-26 show a hollow space inside the levers 1, 2 adjacent to the handle bar 3. In the combination, the connection bracket 35 is received in the hollow space of levers 1, 2 and mounted with a fastener in the fastening hole 355.
In the combination, Tarantik’s handle bar 3 meets the claimed “a handlebar”. The hollow space of the levers 1, 2 that receives connection bracket 35 and the portion of levers 1, 2 fastened to the fastening hole 355 are encompassed in the claimed “link connection part”. 
With respect to claim 7: The walls forming the hollow space in the levers 1, 2 are included in the claimed “link connection part”, and meet “wherein the link connection part covers at least a portion of the link block” as claimed. 
In the combination, the metal covers 11 extend over the wall of levers 1, 2 forming the hollow space therein (lower wall of lever 1, 2 in Tarantik Fig. 22). In the combination, metal tube 14 extends over Tarantik’s handle bar 3. This meets “wherein the handle cover is coupled to front surfaces of the handlebar and the link connection part” as claimed. 
With respect to claim 10: See Tarantik Figs. 22 and 25. See Lee Fig. 9. Tarantik, as modified, meets wherein the link 61Attorney Docket No.: 50720-0017001Client Ref: W21011LGS-P-US; 20REF214US02connection part comprises horizontal plates (upper and lower plates of Tarantik’s levers 1, 2; upper and lower plates of 321 of Lee) comprising an inner plate (lower plate) and an outer plate (upper plate) that extend from the handlebar (Tarantik’s handle bar 3) and that are spaced apart from each other in the longitudinal direction (vertical direction), the outer plate being arranged at an outer side (upper side) of the handle body 5relative to the inner plate in the longitudinal direction, and wherein the outer plate covers each of an upper part of the link block (top surface of Lee’s connection bracket 35, as received in Tarantik’s levers 1, 2) and an open end part of the handle cover (the open top end of the metal tube 14 that surrounds Tarantik’s handle bar 3).
With respect to claim 16: See Tarantik Figs. 28-30 and Lee Figs. 9-10. In the combination, the end of Tarantik’s holding part 15 (end with part 66) is formed like the end of Lee’s fixing bracket 361 (end with parts 361, 362) to thereby attach Tarantik’s holding part 15 to the connection bracket 35 mounted in each of the levers 1, 2.
As used on Tarantik’s holding part 15, Lee’s end with parts 361, 362 is the claimed “bracket rotation part”. 
See Lee Fig. 9. With 35 and 36 connected together and inserted into part 321, at least some part of each of parts 35 and 36 is received in part 321. This meets “and wherein the link connection part is configured to receive at least a portion of each of the link block and the bracket rotation 10part” as claimed.
With respect to claim 17: See Tarantik Figs. 28-30 and Lee Figs. 9-10. In the combination, the end of Tarantik’s holding part 15 (end with part 66) is formed like the end of Lee’s fixing bracket 361 (end with parts 361, 362) to thereby attach Tarantik’s holding part 15 to the connection bracket 35 mounted in each of the levers 1, 2.
As used on Tarantik’s holding part 15, Lee’s end with parts 361, 362 is the claimed “bracket rotation part”. 
See Lee Fig. 10. Part 39 is the claimed “rotating shaft”, and part 390 is the claimed “return spring”. 
With respect to claim 18: See Tarantik Figs. 28-30 and Lee Figs. 9-10. In the combination, the end of Tarantik’s holding part 15 (end with part 66) is formed like the end of Lee’s fixing bracket 361 (end with parts 361, 362) to thereby attach Tarantik’s holding part 15 to the connection bracket 35 mounted in each of the levers 1, 2.
As used on Tarantik’s holding part 15, Lee’s end with parts 361, 362 is the claimed “bracket rotation part”. 
See Lee Figs. 9-10. The protruding bump portion on the upper surface of part 361 is the claimed “bracket stopper”. The corresponding structure on part 35 is the claimed “stopping surface”. 
With respect to claim 19: See Lee Fig. 10. Part 39 is the claimed “rotating shaft”. See the annotated image below. The arrow to part 36 identifies the claimed “stopping rib”, which is configured to interfere with the “bracket rotation part” along the identified portion of part 36.

    PNG
    media_image2.png
    378
    551
    media_image2.png
    Greyscale

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In order to allow such a claim, the drawing objection necessitated by the subject matter of claim 3 not being shown must be overcome.
Claims 9 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637